DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Acknowledgements
This communication is in response to:
Amendment / Request for Reconsideration filed on 04/24/2022.

The amendments filed on 04/24/2022 have been entered.
The claim objection to claim 1 due to minor informalities, which was set forth in the last office action mailed on 01/26/2022, has been withdrawn.  Applicant’s amendments to claim 1, filed on 04/24/2022, have overcome this objection.
Applicant’s arguments on pages 6-8 of the Remarks filed on 04/24/2022 are considered. Applicant’s amendments to claims 1-2, 9-10 and 17-18, result into the withdrawal of the 35 USC § 102 claim rejections previously set forth in the last Office Actions mailed on 01/26/2022.


Reasons for Allowance
Claims 1-4,6-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
US 2018/0005186 A1) issued to Hunn, hereinafter as “Hunn”.
US Patent (US 4,992,978 A) issued to Thornton, hereinafter as “Thornton”.

The following is a statement of reasons for the indication of allowable subject matter. 	
Hunn discloses receiving  a plurality of state charts of a plurality of participants of a multi-party process, wherein an exemplary flow of an exemplary contract from formation through execution and post-execution is illustrated in Fig. 17 where a system and method for facilitating the formation, versioning, and management of contracts to utilize a graph data structure in the execution of contract documents. Additionally, the reference discloses in Fig. 8 an ordered sequence of states, i.e. steps, to execute a blockchain contract.  Further, Hunn discloses encoding an ordered sequence of steps from the reduced state charts into a blockchain smart contract, wherein a method for forming, storing, managing, and executing contracts using a graph structure of a preferred embodiment can include managing formation of a contract object graph (COG) from a contract document.  Furthermore, Hunn discloses determining a current step of the multi-party process wherein Fig. 31 depicts a simple exemplary state update flow between two parties to an exemplary contract; and the method may include generating a natural language representation of the COG, wherein the representation reflects either the current state and/or the state at the point of execution.
Additionally, a secondary reference to Thornton discloses removing steps from state charts based on consecutive occurrences of a same type of step to create reduced state charts, wherein a method is disclosed for performing optimized execution of a prior and a subsequent operations having common process steps; then the method prevents duplicitous and redundant execution of common process steps.
However, none of the above prior arts, individually or in combination, disclose that after receiving a plurality of state charts of a plurality of participants of a multi-party process in which a blockchain is an intermediary between a plurality of off-chain systems; is to remove steps from the plurality of state charts based on consecutive occurrences of a same type of step to create reduced state charts and encode an ordered sequence of steps from the reduced state charts into a blockchain smart contract.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/08/2022
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162